This is a joint appeal by plaintiffs in error from a conviction and judgments rendered in the county *Page 329 
court of Alfalfa county on the 10th day of April, 1922, against each defendant on a joint trial for selling intoxicating liquor to one S.M. Alexander, with punishment fixed against each plaintiff in error at a fine of $200 and 60 days imprisonment in the county jail. The petition in error with case-made attached was filed in this court on August 3, 1922. The cause was finally submitted on February 25, 1924. No brief has been filed in behalf of plaintiffs in error, and no appearance was made to orally argue the cause at the time it was submitted.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.